Case: 16-41359       Document: 00514071300         Page: 1     Date Filed: 07/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                     No. 16-41359
                                                                                       Fifth Circuit

                                                                                     FILED
                                   Summary Calendar                              July 13, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                  Plaintiff - Appellee

v.

EVA MENDEZ-SANDOVAL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-204-2


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Eva Mendez-Sandoval was convicted by a jury of one count of possession,
with intent to distribute, cocaine, and one count of conspiracy to possess, with
intent, to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and
846. She was sentenced to, inter alia, a within-Guidelines sentence of 121-
months’ imprisonment. She challenges her conviction on the basis that there




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-41359    Document: 00514071300    Page: 2   Date Filed: 07/13/2017


                                No. 16-41359

was insufficient evidence to prove she had knowledge of the cocaine hidden in
the secret compartment of her vehicle.
      Mendez moved for a judgment of acquittal based on insufficient evidence
at the close of the Government’s case; but, after presenting evidence (she
testified), she did not renew her motion at the close of all the evidence.
Therefore, the sufficiency of the evidence is reviewed only for a manifest
miscarriage of justice. See United States v. Salazar, 542 F.3d 139, 142 (5th
Cir. 2008). In that regard, reversal is warranted only if “the record is devoid
of evidence of guilt or . . . the evidence is so tenuous that a conviction is
shocking”. Id. (internal quotation marks and citation omitted).
      When drugs are discovered in defendant’s vehicle and are clearly visible
or readily accessible inside the vehicle, guilty knowledge may be inferred from
defendant’s control over the vehicle. United States v. Pennington, 20 F.3d 593,
598 (5th Cir. 1994). When, as in this instance, the drugs are hidden, however,
the Government must present circumstantial evidence, beyond mere control of
the vehicle, that is suspicious in nature or demonstrates guilty knowledge.
United States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003).           Such
circumstantial evidence may include evidence of “consciousness of guilt,
conflicting statements, or an implausible account of events”. United States v.
Rojas Alvarez, 451 F.3d 320, 334 (5th Cir. 2006).
      Mendez testified she believed she was smuggling currency into the
United States to purchase tractors, rather than smuggling drugs.           The
Government, however, presented testimony from law enforcement officers that
made her story implausible. See id. In addition, Mendez provided inconsistent
statements to the Border Patrol Agents regarding the reasons she was
travelling to the United States. See United States v. Diaz-Carreon, 915 F.2d
951, 954–55 (5th Cir. 1990). Her husband, who was travelling in the vehicle



                                         2
    Case: 16-41359     Document: 00514071300      Page: 3    Date Filed: 07/13/2017


                                  No. 16-41359

with her, also initially provided a statement that was inconsistent with
Mendez’. Moreover, the substantial quantity and value of the cocaine found
provides further support for the jury’s verdict. See Villarreal, 324 F.3d at 324.
Finally, although Mendez generally denied having any knowledge of the
cocaine in the vehicle, the jury was free to weigh her credibility, reject her
version of the events, and adopt the version established by the Government’s
witnesses. See United States v. Al-Kurna, 808 F.2d 1072, 1075 (5th Cir. 1987).
      In sum, the evidence, when viewed in the requisite light most favorable
to the Government, sufficiently establishes Mendez fails to show “the record is
devoid of evidence of guilt or . . . the evidence is so tenuous that a conviction is
shocking”. Salazar, 542 F.3d at 142 (internal quotation marks and citation
omitted). Accordingly, Mendez has not demonstrated the requisite manifest
miscarriage of justice.
      AFFIRMED.




                                         3